


110 HRES 1196 EH: Electing a Minority Member to certain

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1196
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Electing a Minority Member to certain
		  standing committees of the House of Representatives.
	
	
		That the following named Minority Member
			 is, and is hereby, elected to the following standing committees:
			Committee on Natural
			 Resources:Mr. Scalise.
			Committee on Veterans’
			 Affairs:Mr. Scalise.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
